Case 0:17-cv-62255-MGC Document 73-6 Entered on FLSD Docket 10/18/2019 Page 1 of 7




         DECLARATION OF
         JEROME DEWITT
Case 0:17-cv-62255-MGC Document 73-6 Entered on FLSD Docket 10/18/2019 Page 2 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  SECURITIES AND EXCHANGE
  COMMISSION,

          Plaintiff,                               Case No. 17-62255-Civ-COOKS/HUNT

                   v.


  IBRAHIM ALMAGARBY and
  MICROCAP EQUITY GROUP,LLC,

          Defendants.


     DECLARATION OF JEROME DEWITT IN SUPPORT OF SEC'S MOTION FOR
           SUMMARY JUDGMENT AGAINST DEFENDANTS IBRAHIM
             ALMAGARBY AND MICROCAP EQUITY GROUP,LLC

          I, Jerome DeWitt, pursuant to 28 U.S.C. § 1746, do hereby declare as follows:

          1.     I am over 21 years of age and am a citizen ofthe United States. I have been a

  resident of Atlanta, Georgia from 1986 through the present.

          2.     I am an Investigations Case Analyst in the Atlanta Regional Office of the United

  States Securities and Exchange Commission ("Commission"), where I have been employed since

  2005.

          3.     I submit this declaration in support ofthe Commission's Motion for Summary

  Judgment("Commission's Motion") against Defendants Ibrahim Almagarby("Almagarby") and

  Microcap Equity Group, LLC("MSG")(collectively, "Defendants").

          4.     I have personal knowledge ofthe matters set forth in this declaration.

          5.     In preparation for making this declaration, I reviewed relevant documents and

  data gathered by the Commission staffin connection with the investigation entitled "In the
Case 0:17-cv-62255-MGC Document 73-6 Entered on FLSD Docket 10/18/2019 Page 3 of 7




  Matter of Oxford Capital Fund, L.P.," Case No. SL-02649, which led to this litigation, and

  documents obtained through civil discovery in the instant case. Included in my review were

  documents produced by Defendants as well as brokerage account statements and other trading

  data provided by a number ofbroker-dealers used by Defendants during the period from January

  2013 through July 2016(the "relevant period").1

         6.      The brokerage documents I reviewed show that during the relevant period, MEG

  and Almagarby engaged in at least 57 purchases of aged debt from the debtholders of at least 38

  different issuers. Using the data I reviewed, I prepared a table summarizing the transactions

  entitled "Summary of Debt Purchases and Conversion Discounts." A true and correct copy of

  that table is attached to this declaration as Exhibit 1.

         7.       The documents and evidence gathered by the Commission staff during the

  investigation showed that, at or around the time that it entered into the agreements to purchase

  aged debt from the debtholders ofthe issuers, MEG obtained convertible debentures or

  convertible notes ("convertible debentures") from the issuers whose debt MEG had agreed to

  purchase, which convertible debentures gave MEG the right to convert the debt ofthe issuers

  that MEG had acquired, or any portion ofthem,into discounted shares ofthe issuer.

          8.      The account documents I reviewed showed that MEG maintained in its own name

  no fewer than six brokerage accounts into which it received deposits of shares from the issuers




  1      My review included brokerage statements andJor trade blotters from the following
  broker-dealers: Alpine Securities Corp., ACAP Financial Inc., J.H. Darbie & Co., Inc., Primary
  Capital, LLC, Scottsdale Capital Advisors Corp., and Spencer Edwards, Inc.
                                                 2
Case 0:17-cv-62255-MGC Document 73-6 Entered on FLSD Docket 10/18/2019 Page 4 of 7




  that had executed convertible debentures for the benefit of MEG,and from which it sold the

  shares.

            9.     MEG's brokerage account records show that, during the relevant period, MEG

  received deposits of shares in MEG's brokerage accounts from issuers as a result ofissuing

  notices of conversion and reset notices on no fewer than 167 occasions. Using the data I

  reviewed, I prepared a table summarizing MEG's acquisition of shares resulting in brokerage

  account deposits entitled "Stock Transactions —Acquisitions by MEG." A true and correct copy

  ofthat table is attached to this declaration as Exhibit 2.

            10.    My review of MEG's account documents showed that the total number ofshares

 (actual, non-split adjusted) that MEG received between January 2013 and July 2016 as a result of

  issuing notices of conversion and reset notices was approximately 8.5 billion shares, and the total

  number ofshares MEG sold during this period exceeded 7.6 billion. Using the data I reviewed, I

  prepared a table summarizing MEG's sales of shares during the relevant period entitled "Stock

  Transactions —Sales of Shares." A true and correct copy ofthat table is attached to this

  declaration as Exhibit 3.

            1 1.   My review of Defendants' brokerage records showed that, during the relevant

  period, MEG,through its brokerage accounts, completed no fewer than 962 sales of shares that it

  received as a result ofissuing notices of conversion and reset notices. The 962 sales are reflected

  in my table,"Stock Transactions —Sales of Shares," attached as Exhibit 3.

            12.    My review ofthe transaction documents and Defendants' brokerage records

  revealed that, during the relevant period, MEG obtained more than $2.8 million in proceeds from
Case 0:17-cv-62255-MGC Document 73-6 Entered on FLSD Docket 10/18/2019 Page 5 of 7




  selling shares obtained pursuant to the convertible debentures and related documents. Using the

  data I reviewed, I prepared a table summarizing MEG's proceeds during the relevant period

  entitled "MEG Proceeds from DPA Sales." A true and correct copy of that table is attached to

  this declaration as Exhibit 4.

          13.    Defendants' transaction records demonstrate that, although the terms of the

  discounted rate of conversion ofthe debt varied, the discount rate was typically expressed as a

  fixed percentage—most often 50 percent ofthe lowest trading price ofthe shares over an

  established "look back" period expressed as a number oftrading days, typically 30. My table

  "Summary of Debt Purchases and Conversion Discounts," attached as Exhibit 1, summarizes the

  discount rate MEG received through conversion discounts it received when obtaining convertible

  debentures from issuers related to MEG's purchases of the issuers' debt.

          14.    Based on my review of the transaction documents, at least 13 convertible

  debentures issued to MEG during the relevant period had reset provisions, which gave MEG the

  right to demand additional shares if the share price dropped to a level below the lowest "look

  back" period level between the time that MEG issued the conversion notice and the time that the

  shares were deposited and cleared for sale.

          15.     My review of MEG's transaction documents showed that, during the relevant

  period, MEG received at least 167 deposits of shares in one or another of its brokerage accounts

  as a result ofissuing conversion or reset notices. Almagarby and MEG typically sold the shares

  very quickly. In fact, about half the time(84 instances, or 50.3%), MEG sold all the shares from

  a given deposit within 7 days. Within 14 days from receipt, MEG sold all the shares in 108
Case 0:17-cv-62255-MGC Document 73-6 Entered on FLSD Docket 10/18/2019 Page 6 of 7




  instances, or 65% of the time. At the 21 day mark, the number jumped to 72.5%(121 instances).

  And within 30 days of receipt, MEG had sold all the shares that it received from 130 of the 167

  deposits, or approximately 78% ofthe deposits..

         16.     I also reviewed Bloomberg trading data for the issuers involved in MEG's debt

  purchase transactions, which revealed that MEG's sales ofthe issuers' shares frequently

  represented a significant percentage ofthe total volume of shares sold on a given day for the

  issuer in question. During the relevant period, on the days when MEG sold shaxes acquired from

  the issuers, the volume ofthe pertinent issuer's shares sold by MEG comprised over 90% ofthe

  sales activity on the day in question 13 times; over 75% ofthe sales activity on the day in

  question 21 times; over 50% ofthe sales activity on the day in question 63 times; more than 25%

  ofthe sales activity on the day in question 324 times; and more than 10% ofthe sales activity on

  the day in question 509 times. Using the data I reviewed, I prepared a table entitled "Percentage

  of MEG's Sales Relative to Market." A true and correct copy ofthat table is attached to this

  declaration as Exhibit 5.

         17.     As a member ofthe Commission staff assigned to this litigation, I have personal

  knowledge regarding the materials within the staffs files. This includes documents produced by

  Defendants to the Commission and documents produced bythird-parties. In this regard, I have

  reviewed and can identify the document attached to this declaration as Exhibit 6 as a true and

  correct copy of a November 7-20, 2014 email chain between Defendant Almagarby and

   Antoinette Sy-Mak. Exhibit 6 was produced to the Commission by Defendants.




                                                    5
Case 0:17-cv-62255-MGC Document 73-6 Entered on FLSD Docket 10/18/2019 Page 7 of 7




         18.     In addition, I have reviewed Exhibit A to the Commission's Motion, and, based

  on that knowledge, can identify the document as a true and correct excerpt from the transcript of

  the June 27, 2019 Deposition of Defendant Ibrahim Almagarby("Almagarby Deposition")

         19.     Similarly, I have reviewed Exhibit C to the Commission's Motion and can

  identify that document as a true and correct excerpt from the transcript ofthe May 1, 2019

  Deposition of Anthony P. Fusco.

         20.     I have also reviewed Exhibit D to the Commission's Motion and can identify that

  document as a true and correct copy of Exhibit 8 to the Almagarby Deposition, which consists of

  a November 11, 2013 email chain produced to the Commission by Defendants.



  I declare under penalty of perjury that the foregoing is true and correct.


                                 Executed on October 18, 2019



                                                              C~
                                         DeWitt
                                         States Securities and Exchange Commission




                                                    G
